Title: To Thomas Jefferson from Étienne Lemaire, 17 September 1804
From: Lemaire, Étienne
To: Jefferson, Thomas


               
                  Monsieur,
                  Washington Sity du 17 Sep. 1804
               
               ausitot recue la lettre que vous mavez adressé. Je la Énvoyé a Sa destination par J’oseffe, le pauvre J’ardiniez est mort, miserablement y lia quatre Semainne De la fievre Billeuse, Son Épouse est Bien malade de Même, que toute Sai Énfeant, Joseffe Sai apersûe que Cette M’aleureuse famille Étoiet d’ant l’a plus grande Detresse poin de Secour de personne, ainsi mr. Connoisant Vottre Semsibetez pour les pauvre J’eance qui N’on poin De Sucxitance, J’ai prie la libertez de leur Énvoÿé qu’el Que dous Ceur qui leur sera Je Sui Sur de grand Service—
               Jespair monsieur, que vous Jouisez d’une Bonne Sentez, Et Vottre Respectable famille; tous votre monde Se porte bien ide a Et eut la fiever 3. oux 4. Semainnes; presentement elle Va mieux. y lia Beaucoupe de maladit d’ant la Sity—de même que partoute les Campagne; Je Sui inquiette pr. le Charbon tere; monsieur Je Bien lhonneur de vous Salué Je fini avecque un Sincer atachement, votre tres hunble obeisant Serviteur,
               
                  
                     Etienne Lemaire
                  
               
             
          Editors’ Translation
               
                  
                     Sir,
                     Washington City, 17 Sep. 1804
                  
                  I just received the letter you sent me and forwarded it with Joseph to its destination. The poor gardener died miserably of bilious fever four weeks ago. His wife is very ill as well as all his children. Joseph saw that this unfortunate family is in the greatest distress with no help from anyone. Knowing your compassion for poor people without sustenance, Sir, I took the liberty of sending them some sweets which I am sure will help them greatly.
                  I hope, Sir, that you are in good health and that everyone in your estimable family is well. Edy had the fever for three or four weeks but she is better now. There is much illness in the city and everywhere in the countryside. I am worried about the coal.
                  Sir, I have the honor of greeting you. I conclude with my sincere attachment, your very humble and obedient servant,
                  
                     
                        Etienne Lemaire
                     
                  
               
            